J-S25017-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: L.C., A MINOR          :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: K.K., MOTHER                    :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 3635 EDA 2016

    Appeal from the Order Entered October 25, 2016 In the Court of Common
     Pleas of Monroe County Orphans’ Court Division at 43 O.C.A. 2016; and
      the Order Entered October 17, 2016, In the Court of Common Pleas of
    Monroe County Juvenile Court Division at No(s): CP-45-DP-0000009-2015


BEFORE:      BENDER, P.J.E, RANSOM, J. and FORD ELLIOTT, P.J.E.

MEMORANDUM BY RANSOM, J.:                                 FILED APRIL 11, 2017

        K.K. (“Mother”) appeals from the order dated October 17, 2016, and

entered on October 25, 2016, terminating her parental rights to her female

child, L.C. (“Child”) (born in August of 2010), pursuant to the Adoption Act,

23 Pa.C.S.A. § 2511, and the order dated October 17, 2016 and entered on

that same date changing Child’s permanency goal to adoption pursuant to

the Juvenile Act, 42 Pa.C.S.A. § 6351.1 We affirm.

        The trial court summarized the factual and procedural history of this

matter as follows:
____________________________________________


1
   In the same termination order, the trial court terminated the parental
rights of Child’s father, P.C. (“Father”). Father has not filed an appeal from
the order terminating his parental rights to Child or the order changing
Child’s permanency goal to adoption, nor is he a party to the instant appeal.
J-S25017-17


     Prior to the termination of parental rights hearing, Monroe
     County Children and Youth Services ("CYS" or "the Agency") had
     an extensive history with Mother in an effort to reunify her with
     L.C. The history is marked with periods of drug use, sobriety
     and relapse, unemployment, and Mother's vagabond living
     situation.

     Specifically, L.C. first came to the attention of CYS in January
     2015 when the Agency received a referral that Mother was using
     heroin and L.C. was living with [C.G.], L.C.'s Maternal
     Grandmother ("Maternal Grandmother"), who herself had a
     history of cocaine use.       L.C. was residing with Maternal
     Grandmother because Mother did not have stable housing and at
     times her whereabouts were unknown. In fact, CYS had a
     previous case open against Mother, but the Agency was unable
     to locate her within the 60 days that were allotted for an intake.

     On January 28, 2015, CYS showed up unannounced at Maternal
     Grandmother's home and informed Maternal Grandmother about
     the referral. Maternal Grandmother denied the allegations and
     provided a drug screen. She later tested positive for cocaine.
     Mother was not home to refute the allegations or to provide a
     drug screen.. Although Mother later denied having a heroin
     addiction, she admitted to having a problem abusing Percocet.

     When confronted about the positive drug test, Maternal
     Grandmother again denied drug use. There were no other
     appropriate family resources for L.C. at that time because the
     Agency was unable to locate Mother or Father. Sadly, Mother
     left CYS with no choice but to take L.C. away because Mother did
     not take Maternal Grandmother's text message informing her
     that the Agency was taking L.C. away seriously.

     As a result of the above, emergency protective custody was
     approved on February 6, 2015. Mother did not attend the
     Shelter Care Hearing on February 10, 2015 where protective
     custody was continued. L.C. was found dependent following a
     February 18, 2015 hearing. She has remained dependent and in
     care ever since.

                               *     *     *

     As of the first review hearing on June 1, 2015, Mother had made
     strides toward reunification. Specifically, she was attending drug
     and alcohol treatment and providing drug screens to CYS. She

                                   -2-
J-S25017-17


     was also receiving mental health counseling for her generalized
     anxiety disorder and major depressive disorder. In addition,
     Mother completed a parenting course with Catholic Social
     Services and attended regularly scheduled supervised visits with
     L.C. As a result of her progress, L.C. moved from foster care to
     live with Mother in a kinship home - the home of the paternal
     grandmother of Mother's other child.

     Unfortunately, Mother's efforts toward reunification with L.C.
     were short-lived. In October 2015, Mother was unsuccessfully
     discharged from her drug and alcohol counseling for continuously
     missing her meetings.     On November, 17, 2015, L.C. was
     removed from Mother's care and placed in foster care because
     Mother tested positive for heroin and did not re-engage in
     counseling. CYS also obtained records from Mother's doctor on
     November 19, 2015 that showed Mother tested positive for
     opiates, oxycodone, suboxone, and marijuana.        In addition,
     Mother admitted to her doctor that she relapsed on opiates.

     After L.C. was removed from Mother's care, Mother elected to be
     combative with CYS rather than work towards reunification. In
     December 2015, Mother refused to submit to drug screens or
     sign service and permanency plans. As part of her service plan,
     Mother was to submit to three drug screens per week. Mother
     submitted to only four or five drug screens between November
     2015 and September 2016, and has not provided a screen since
     April 2016.     To alleviate the issue of Mother's lack of
     transportation, CYS sent a social service aide to where Mother
     was living once a week to obtain a drug screen. However, this
     service stopped when Mother was consistently not home to
     provide a screen.

     Mother claimed she did not provide drug tests to CYS because
     she did not trust the Agency. In order to work with Mother, CYS
     informed Mother that she could provide drug screens to her
     doctor and CYS would honor those results. Mother did not take
     advantage of the offer. In fact, Mother withdrew her consent to
     allow her doctor to provide medical information to CYS because
     her doctor informed CYS that Mother tested positive for
     amphetamines.

     Mother also failed to make progress in other goal areas. After re-
     engaging in drug and alcohol treatment, Mother was in April of
     2016 unsuccessfully discharged a second time for failure to
     attend appointments. She was discharged from her mental


                                   -3-
J-S25017-17


     health counseling for the same reason. In July 2016, Mother's
     doctor recommended that Mother go to detox because he could
     no longer prescribe Suboxone due to evidence of continued
     substance abuse. As of the date the TPR petition was filed,
     Mother had not resumed any type of behavioral health
     treatment.

     Similarly, as of the date of the TPR hearing, Mother did not have
     stable housing, another plan goal. In fact, during the pendency
     of the underlying dependency action, Mother's housing situation
     changed at least seven times.        Since the beginning of the
     Agency's involvement, Mother or Maternal Grandmother
     informed CYS that Mother was bouncing back and forth between
     living at Maternal Grandmother's home, a motel, and the home
     of her boyfriend's mother. On September 1, 2016, Maternal
     Grandmother informed CYS that Mother would be finding her
     own place and had not spoken to Mother in days. Nonetheless,
     at the September 19, 2016 review hearing, Mother astonishingly
     testified that she has lived only at Maternal Grandmother's
     house for the past ten years.

                              *        *        *

     In December 2015, L.C.'s maternal uncle, [F.G.] ("Maternal
     Uncle"), contacted CYS expressing his desire to be a resource for
     L.C. Since Maternal Uncle and his wife, [T.G.] ("Maternal Aunt"),
     live in New York, they completed the necessary paperwork for
     the Interstate Adoption and Interstate Compact on Placement of
     Children ("ICPC"). Throughout the ICPC process, Maternal Uncle
     maintained constant contact with CYS to inquire about the status
     of his ICPC and re -affirm his desire to be a permanent resource
     for L.C. Maternal Aunt and Uncle attended a family visit to see
     L.C. at the Agency. In addition, L.C. spent a weekend with
     Maternal Aunt and Uncle in New York in August 2016. Their
     ICPC was approved and L.C. moved in with them in September
     2016.

                                  *         *       *

     On October 17, 2016, the TPR hearing was held. Mother did not
     attend. At the beginning of the hearing, Mother's attorney
     informed us that, on October 14, 2016, Maternal Grandmother
     had left a message indicating that Mother would not be able to


                                      -4-
J-S25017-17


     attend the hearing because she was sick. However, Mother's
     attorney never heard from Mother and could not verify Maternal
     Grandmother's message.         Similarly, no medical excuse or
     documentation was submitted.              Given the facts and
     circumstances of this case, the lack of medical documentation,
     the purpose of the hearing, the fact that Maternal Grandmother
     did not appear, and Mother's history including her failure to
     attend some of the hearings in the dependency case, we did not
     place any credence on the three-day old message left by
     Maternal Grandmother. Accordingly, we denied the request of
     Mother's attorney for a continuance. Additionally, we note that
     Mother did not submit or attempt to submit confirmation of her
     alleged illness after the hearing, did not file a motion asking us
     to re -open the record, and did not raise the denial of her
     attorney's request for a continuance as an issue in this appeal.

     After hearing the evidence presented by CYS, and considering
     the arguments presented by Mother's attorney in Mother's
     absence, the attorney for the agency and the guardian ad litem,
     as well as our discussion with L.C. who expressed a desire to
     continue to live with her Aunt and uncle, we issued an order
     terminating Mother's parental rights.

Trial Court Opinion, 12/20/16 at 1-8 (citations and footnotes omitted).

     On September 1, 2016, the Monroe County Children and Youth

Services (“CYS” or “the Agency”) filed a petition to involuntarily terminate

Mother’s parental rights. On October 3, 2016, CYS filed a petition to change

the permanency goal for Child to adoption.

     On October 17, 2016, the trial court held an evidentiary hearing on the

termination and goal change petitions. In an order dated October 17, 2016,

and entered on October 25, 2016, the trial court found clear and convincing

evidence to terminate Mother’s parental rights.     In the order dated and

entered on October 17, 2016, the trial court changed Child’s permanency

goal to adoption.   On November 16, 2016, Mother timely filed a notice of


                                    -5-
J-S25017-17


appeal with concise statement of errors complained of on appeal pursuant to

Pa.R.A.P 1925(a)(2)(i) and (b).

       In her brief on appeal, Mother raises the following issue:

       1. Did Children and Youth fail to present clear and convincing
       evidence that termination of Mother’s parental rights served the
       best interests, emotional needs and welfare of her daughter,
       L.C., given [M]other’s efforts toward reunification, and L.C.’s
       bond with Mother?

Mother’s Brief, at 5.2

       In reviewing an appeal from a decree terminating parental rights, we

adhere to the following standard:

              [A]ppellate courts must apply an abuse of discretion
       standard when considering a trial court’s determination of a
       petition for termination of parental rights. As in dependency
       cases, our standard of review requires an appellate court to
       accept the findings of fact and credibility determinations of the
       trial court if they are supported by the record. In re: R.J.T.,
       608 Pa. 9, 9 A.3d 1179, 1190 (Pa. 2010). If the factual findings
       are supported, appellate courts review to determine if the trial
       court made an error of law or abused its discretion. Id.; R.I.S.,
       [614 Pa. 275, 284,] 36 A.3d 567, 572 (Pa. 2011) (plurality
       opinion)]. As has been often stated, an abuse of discretion does
       not result merely because the reviewing court might have
       reached a different conclusion. Id.; see also Samuel Bassett
       v. Kia Motors America, Inc., 613 Pa. 371[, 455], 34 A.3d 1,
       51 (Pa. 2011); Christianson v. Ely, [575 Pa. 647, 654-655],
____________________________________________


2
  Mother does not challenge section 2511(a) or the change of permanency
goal to adoption in either her concise statement or her statement of
questions involved portion of her brief. We, thus, find that she waived the
issue. See Krebs v. United Refining Company of Pennsylvania, 893
A.2d 776, 797 (Pa. Super. 2006) (holding that an appellant waives issues
that are not raised in both his concise statement of errors complained of on
appeal and the statement of questions involved in his brief on appeal).




                                           -6-
J-S25017-17


     838 A.2d 630, 634 (Pa. 2003). Instead, a decision may be
     reversed for an abuse of discretion only upon demonstration of
     manifest unreasonableness, partiality, prejudice, bias, or ill-will.
     Id.

           As we discussed in R.J.T., there are clear reasons for
     applying an abuse of discretion standard of review in these
     cases. We observed that, unlike trial courts, appellate courts are
     not equipped to make the fact-specific determinations on a cold
     record, where the trial judges are observing the parties during
     the relevant hearing and often presiding over numerous other
     hearings regarding the child and parents. R.J.T., [608 Pa. at
     28-30], 9 A.3d at 1190. Therefore, even where the facts could
     support an opposite result, as is often the case in dependency
     and termination cases, an appellate court must resist the urge to
     second guess the trial court and impose its own credibility
     determinations and judgment; instead we must defer to the trial
     judges so long as the factual findings are supported by the
     record and the court’s legal conclusions are not the result of an
     error of law or an abuse of discretion. In re Adoption of
     Atencio, [539 Pa. 161, 165,] 650 A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 616 Pa. 309, 325-26, 47 A.3d 817, 826-27 (2012).

     The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

     Moreover, we have explained:

     [t]he standard of clear and convincing evidence is defined as
     testimony that is so “clear, direct, weighty and convincing as to
     enable the trier of fact to come to a clear conviction, without
     hesitance, of the truth of the precise facts in issue.”

Id. (quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

     This Court may affirm the trial court’s decision regarding the

termination of parental rights with regard to any one subsection of section




                                    -7-
J-S25017-17


2511(a).     See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc).

       Although Mother waived any challenge to the termination under

section 2511(a), in accordance with our caselaw, we will analyze the

sufficiency of the evidence under that section to determine whether the

termination is warranted.3 See In re Adoption of C.L.G., 956 A.2d 999,

1008-1009 (Pa. Super. 2008) (en banc). We have explained that the focus

in terminating parental rights under section 2511(a) is on the parent, but it

is on the child pursuant to section 2511(b). Id.

       We will focus on section 2511(a)(2) and (b), which provides as

follows:

       § 2511. Grounds for involuntary termination

       (a) General rule.--The rights of a parent in regard to a child
       may be terminated after a petition filed on any of the following
       grounds:

                                          ***


____________________________________________


3
  We note that Mother raises a challenge to the sufficiency of the evidence
within the argument section of her brief, and appears to challenge the
termination of her parental rights under section 2511(a)(1), (2), (5), and
(8), as well as (b). See Mother’s Brief, at 12-15. Mother’s brief contains an
apparent clerical error, however, in that she challenges the termination of
“Mr. F.’s” parental rights under section 2511(a)(1), (5), and (8). See
Mother’s Brief, at 12, 15. We remind Mother’s counsel that issues must be
raised in the concise statement and the statement of questions involved
portion of the brief on appeal in order to be preserved for review. See
Krebs, 893 A.2d at 797.



                                           -8-
J-S25017-17


         (2) The repeated and continued incapacity, abuse,
         neglect or refusal of the parent has caused the child to be
         without essential parental care, control or subsistence
         necessary for his physical or mental well-being and the
         conditions and causes of the incapacity, abuse, neglect or
         refusal cannot or will not be remedied by the parent.

                                    ***

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511.

     To satisfy the requirements of section 2511(a)(2), the moving party

must produce clear and convincing evidence regarding the following

elements: (1) repeated and continued incapacity, abuse, neglect or refusal;

(2) such incapacity, abuse, neglect or refusal caused the child to be without

essential parental care, control or subsistence necessary for his physical or

mental well-being; and (3) the causes of the incapacity, abuse, neglect or

refusal cannot or will not be remedied. See In re Adoption of M.E.P., 825
A.2d 1266, 1272 (Pa. Super. 2003). The grounds for termination of parental

rights under section 2511(a)(2), due to parental incapacity that cannot be

remedied, are not limited to affirmative misconduct; to the contrary those




                                    -9-
J-S25017-17


grounds may include acts of refusal as well as incapacity to perform parental

duties. In re A.L.D. 797 A.2d 326, 337 (Pa. Super. 2002).

      With regard to section 2511(a)(2), Mother asserts that she continues

to struggle with an addiction to illegal drugs and alcohol, and a lack of stable

housing. She contends, however, that she continues to seek treatment for

these issues, and has had the opportunity to return to the home of child’s

maternal grandmother during the times when she is unable to support

herself independently. Mother’s Brief, at 14.

      In its opinion, the trial court stated as follows:

            Applying the law summarized above to the facts of this
      case, we found that statutory grounds for termination of
      Mother’s parental rights had been established by clear and
      convincing evidence, and further, that termination of her rights
      best served the needs and welfare of L.C. Prompted by Mother’s
      appeal, we have again carefully reviewed the record and remain
      convinced that our decision is supported by both the facts and
      the law, and, moreover, fulfilled and advanced the best interests
      of L.C.

             CYS has been involved with Mother for over 20 months.
      While [M]other has visited and at one short-lived stage of the
      proceedings progressed to the point where L.C. could be placed
      back with her in another family member’s home, overall Mother
      has consistently demonstrated a lack of capacity to perform
      parental duties for L.C. - especially when L.C. is in her care.
      Moreover, despite the provision of services by CYS, Mother has
      demonstrated an inability to remedy the conditions which caused
      L.C. to be placed or to satisfy service plan goals. Specifically,
      Mother has been unable to abstain from using drugs, has been
      unable to maintain or complete necessary drug and alcohol and
      mental health counseling, and has been unable to obtain and
      maintain either suitable housing or employment. Sadly and
      significantly, Mother was not even able to attend the TPR
      hearing. Besides a weekly visit at the Agency, foster parents
      and most recently Maternal Aunt and Uncle, not Mother, have

                                      - 10 -
J-S25017-17


      provided nurturing and care for L.C. and have insured that her
      physical, mental, emotional, medical, developmental, and daily
      needs have been met. Given the facts and circumstances of this
      case and the time that L.C. has been in care, there is no
      reasonable likelihood that Mother will within any acceptable time
      period be able to summon the ability to parent, to alleviate the
      circumstances that caused L.C. to come into care, or to provide
      for L.C. Under these circumstances and the evidence presented
      at hearing, it was clear to us that CYS had established grounds
      for termination of Mother’s parental rights to L.C. under
      subsections 2511(a)(1), (2), (5), and (8).

Trial Court Opinion, 12/20/16, at 22-23.

      Termination is warranted pursuant to subsection (a)(2), as Mother

clearly lacks parental capacity, and the evidence showed that she will be

unable to remedy that situation within a reasonable period of time, if ever.

As there is competent evidence in the record that supports the trial court’s

findings and credibility determinations, we find no abuse of the trial court’s

discretion in finding that Mother’s parental rights should be terminated under

section 2511(a)(2). In re Adoption of S.P., 616 Pa. 309, 325-26, 47 A.3d
817, 826-27.

      In reviewing the evidence in support of termination under section

2511(b), our Supreme Court recently stated as follows:

             [I]f the grounds for termination under subsection (a) are
      met, a court “shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child.” 23 Pa.C.S. § 2511(b). The emotional needs and welfare
      of the child have been properly interpreted to include
      “[i]ntangibles such as love, comfort, security, and stability.” In
      re K.M., 53 A.3d 781, 791 (Pa. Super. 2012). In In re E.M.,
      [620 A.2d 481, 485 (Pa. 1993)], this Court held that the
      determination of the child’s “needs and welfare” requires
      consideration of the emotional bonds between the parent and

                                    - 11 -
J-S25017-17


        child. The “utmost attention” should be paid to discerning the
        effect on the child of permanently severing the parental bond.
        In re K.M., 53 A.3d at 791.

In re: T.S.M., 620 Pa. 602, 628-629, 71 A.3d 251, 267 (2013).

        When evaluating a parental bond, the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, section 2511(b) does not require a formal bonding

evaluation.    In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010) (internal

citations omitted).    Although it is often wise to have a bonding evaluation

and make it part of the certified record, “[t]here are some instances . . .

where direct observation of the interaction between the parent and the child

is not necessary and may even be detrimental to the child.” In re K.Z.S.,

946 A.2d 753, 762 (Pa. Super. 2008).

        A parent’s abuse and neglect are likewise a relevant part of this

analysis:

        . . . concluding a child has a beneficial bond with a parent simply
        because the child harbors affection for the parent is not only
        dangerous, it is logically unsound. If a child’s feelings were the
        dispositive factor in the bonding analysis, the analysis would be
        reduced to an exercise in semantics as it is the rare child who,
        after being subject to neglect and abuse, is able to sift through
        the emotional wreckage and completely disavow a parent . . .
        Nor are we of the opinion that the biological connection between
        [the parent] and the children is sufficient in of itself, or when
        considered in connection with a child’s feeling toward a parent,
        to establish a de facto beneficial bond exists. The psychological
        aspect of parenthood is more important in terms of the
        development of the child and [his or her] mental and emotional
        health than the coincidence of biological or natural parenthood.




                                      - 12 -
J-S25017-17


In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008) (internal citations

and quotation marks omitted). Thus, the court may emphasize the safety

needs of the child. See In re K.Z.S., 946 A.2d 753, 763-764 (Pa. Super.

2008) (affirming the involuntary termination of the mother’s parental rights,

despite the existence of some bond, where placement with the mother would

be contrary to the child’s best interests, and any bond with the mother

would be fairly attenuated when the child was separated from her, almost

constantly, for four years).

      With regard to section 2511(b), Mother argues that, at the time CYS

filed the petition to terminate her parental rights, she had previously been

employed, and secured new employment.         Mother’s Brief, at 16.     Mother

also asserts that she had re-engaged in drug and alcohol treatment with Dr.

Levinson, as evidenced by her current prescription for Suboxone, and had

signed the necessary releases to have CYS follow up on her efforts.         Id.

Mother also alleges that there is no indication in the record that Mother was

not welcome in the home of Child’s maternal grandmother at any time she

was unable to maintain independent housing. Id. Finally, Mother contends

that she has made consistent efforts toward reunification despite her

relapse, and that it would not serve Child’s best interests to sever the bond

between Child and Mother. Id.

      The trial court found as follows with regard to section 2511(b):

            With respect to the bond effects and needs and welfare
      analyses required by Sections 2511(a)(8) and (b) and applicable

                                    - 13 -
J-S25017-17


     case law, it was just as clear to us that the best interests and
     welfare of L.C. required that Mother’s parental rights be
     terminated. At the TPR hearing, Mother’s attorney expressed
     that Mother, although not in attendance, did not want to give up
     parental rights. Mother’s only interactions with L.C. in the last
     ten months have been limited to supervised office visits. More
     troubling, testimony regarding one particular visit where Mother
     and L.C. arrived early for the scheduled visit, deduced that
     instead of taking advantage of addition [sic] time to interact her
     daughter, Mother chose to leave the Agency and come back at
     the regularly scheduled start time.

           In conducting the required bond analysis, it was clear to us
     that any bond which exists is one based on simple biology.
     Moreover, Mother’s expressions of love have not been enough to
     prompt her to find and maintain housing, take advantage of the
     services provided by CYS, stop using drugs, stay in behavioral
     health treatment, or put herself in the position of being capable
     of caring for or parenting L.C.        Mother has simply not
     demonstrated the parental capability and stability that L.C.
     needs.

           L.C. needs and deserves permanency, stability, love,
     support, and parental care. Her needs have not been met by
     Mother. Mother’s erratic living situation, employment, and drug
     use have allowed for only one weekly visit with L.C., while
     others, especially previous foster families and now her
     [Maternal] Aunt and Uncle, have provided parenting for L.C.
     Moreover, nothing in the record suggests that Mother will be
     able to meet L.C.’s needs in the future, especially since Mother is
     refusing to get consistent help for her substance abuse and
     mental health needs.      The overwhelming evidence supports
     termination of her parental rights on the grounds asserted by
     CYS.    Moreover, given the facts presented at hearing, and
     considering Mother’s history, we found that L.C.’s life simply
     could not and should not be put on hold in the hopes that, at
     some point in the future, Mother will summon the ability to
     handle the responsibilities of parenting while maintaining stable
     and suitable housing, a job, and sobriety.

          On the other hand, L.C. is doing well living with her Aunt
     and Uncle, who are a permanent and pre-adopt [sic] resource for
     L.C. They have bonded with L.C. and L.C. has bonded with
     them. Simply, they are providing L.C. with the love, support,

                                   - 14 -
J-S25017-17


      nurturing, and care on an everyday basis that Mother has been
      unable to provide.

             Under these facts, we found that whatever bond exists
      between Mother and L.C. is neither as strong nor as enduring
      and nurturing as the bond that exists between L.C. and her Aunt
      and Uncle. Consistently, we found that severing parental ties
      with Mother would not harm L.C. mentally, emotionally, or
      spiritually, while breaking the bond with the Aunt and Uncle, who
      have stepped in to become adoptive resource would do her
      significant harm.

            Simply, under the facts and circumstances of this case, we
      found that termination of Mother’s parental rights would best
      serve the developmental, physical, and emotional needs and
      welfare of L.C. and promote her best interests.

Trial Court Opinion, 12/20/16, at 23-25.

      We have explained that a parent’s own feelings of love and affection

for a child, alone, do not prevent termination of parental rights. In re Z.P.,
994 A.2d at 1121.       Further, this Court has stated: “[A] parent’s basic

constitutional right to the custody and rearing of . . . her child is converted,

upon the failure to fulfill . . . her parental duties, to the child’s right to have

proper parenting and fulfillment of [the child’s] potential in a permanent,

healthy, safe environment.” In re B.,N.M., 856 A.2d 847, 856 (Pa. Super.

2004) (internal citations omitted). It is well-settled that “we will not toll the

well-being and permanency of [a child] indefinitely.”        In re Adoption of

C.L.G., 956 A.2d at 1007 (citing In re Z.S.W., 946 A.2d 726, 732 (Pa.

Super. 2008) (noting that a child’s life “simply cannot be put on hold in the

hope that [a parent] will summon the ability to handle the responsibilities of

parenting.”)).

                                      - 15 -
J-S25017-17


      After a careful review of the record in this matter, we find the record

supports the trial court’s factual findings, and the court’s conclusions are not

the result of an error of law or an abuse of discretion. In re Adoption of

S.P., 616 Pa. at 325-26, 47 A.3d at 826-27.               There was sufficient,

competent evidence in the record for the trial court to find the grounds for

termination of parental rights under section 2511(a)(2), due to parental

incapacity that cannot be remedied.      There was also sufficient, competent

evidence in the record for the trial court to find that Child’s best interests are

served by her foster parents, and that no bond exists between Child and

Mother such that Child would suffer permanent emotional harm from the

termination of Mother’s parental rights.      We, therefore, affirm the order

terminating Mother’s parental rights with regard to Child under section

2511(a)(2) and (b) of the Adoption Act, and changing her permanency goal

to adoption under section 6351 of the Juvenile Act.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/11/2017




                                     - 16 -